DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to a cap and cellular separation system, classified in CPC B01L 3/502.
II. Claim 20, drawn to a method of isolating a biological fluid, classified in CPC B01L 3/508.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used with a materially different method which does not require incubating the biological fluid injected into the container.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of different classification. 
The inventions require a different field of search. 
The prior art applicable to one invention would not likely be applicable to the other inventions.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Lisa Hillman on 6/10/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8 recites the limitation "the cap" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites an injection-port cap and an extraction-port cap, however, claim 8 only refers to “the cap” and therefore is unclear what cap the claim is referring to.
Claim 16 recites the limitation "the cap" in line 2. There is insufficient antecedent basis for this limitation in the claim. Claim 11 recites an injection-port cap and an extraction-port cap, however, claim 16 only refers to “the cap” and therefore is unclear what cap the claim is referring to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-12, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2013/0327688, hereinafter Chapman in view of United States Application Publication No. 2002/0130100, hereinafter Smith.
Regarding claims 1, 2 and 6, Chapman teaches a cap (item 46) for a biological-fluid container (intended use MPEP § 2114 (II) and is taught with item 12), the cap comprising: an injection port (item 86) configured for injection of biological fluid through the injection port (intended use MPEP § 2114 (II) and is taught in paragraph [0125]); an extraction port (item 100) configured for extraction of biological fluid through the extraction port (intended use MPEP § 2114 (II) and is taught in paragraph [0125]); an injection-port cap (item 85) configured to attach to the injection port (figure 3); an extraction-port cap (item 99) configured to attach to the extraction port (figure 3) and wherein the injection-port cap and the extraction port cap are luer caps (paragraphs [0086]-[0087]).
Chapman fails to teach the injection-port cap and the extraction-port cap are a vented caps which are configured to release pressure from the container; and a penetrable flexible seal configured for insertion and extraction of biological fluid through the flexible seal.
Smith teaches a closure device which has small venting channels which allow for a sterile equilibrium between the atmosphere and the inside of the container while preventing leakage (Smith, paragraph [0091]) and a penetrable flexible seal which allows for the puncturing of the wall and minimizes any air exchange within the tube during sample withdraw (Smith, paragraph [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added venting channels to the injection-port cap and the extraction-port cap (thereby releasing pressure) because it would allow for a sterile equilibrium between the atmosphere and the inside of the container while preventing leakage (Smith, paragraph [0091]). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a penetrable flexible seal because it would allow for the puncturing of the wall and minimizes any air exchange within the tube during sample withdraw (Smith, paragraph [0085]).
Regarding claim 3, Chapman teaches wherein the injection port (item 86) and extraction port (item 100) each include a cannula (items 98 and 70, respectively) configured to extend into the biological-fluid container (figure 3).
Regarding claim 4, Chapman teaches wherein the injection port (item 86) comprises a connection fitting (item 88) configured to attach directly to the injection-port cap (figure 3), and wherein the extraction port (item 100) comprises a connection fitting (item 104) configured to attach directly to the extraction-port cap (figure 3).
Regarding claim 7, Chapman further comprising a base (item 58) configured to attach to the biological-fluid container (paragraph [0078]).
Regarding claim 8, Chapman teaches wherein the base is attached to the biological-fluid container (paragraph [0078] and figure 1). The described embodiment of Chapman is silent as to the cap providing a hermetic seal for the biological-fluid container.
In another embodiment of Chapman, Chapman teaches the cap providing a hermetic seal for the biological sample container which contains tissue or other biological specimens as it seals the container for storage (paragraph [0118]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the cap provide a hermetic seal for the biological-fluid container because it would allow for the sealing of the container of biological specimens for storage (paragraph [0118]).
Regarding claim 9, modified Chapman, as described above, teaches all limitations of claim 1; however, modified Chapman, as described above, fails to teach the injection-port cap and the extraction-port cap are tethered their respective ports.
Smith further teaches the tethering of a cap to the container because it would prevent the cap from being misplaced or put back onto another container by accident causing contamination (Smith, paragraph [0007]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have tethered the injection-port cap and the extraction-port cap to their respective ports because it would prevent the cap from being misplaced or put back onto another container by accident causing contamination (Smith, paragraph [0007]).
Regarding claim 10, Chapman teaches wherein the wherein the injection port (item 86) comprises threading (item 88) to accommodate the injection-port cap (figure 3), and wherein the extraction port (item 100) comprises threading (item 104) to accommodate the extraction-port cap (figure 3).
Regarding claims 11, 15 and 19, Chapman teaches a cellular-separation system (abstract) comprising: a biological-fluid container (item 12); and a cap (item 46) attached to the biological-fluid container (figure 1), wherein the cap comprises: an injection port (item 86) configured for injection of biological fluid through the injection port (intended use MPEP § 2114 (II) and is taught in paragraph [0125]); an extraction port (item 100) configured for extraction of biological fluid through the extraction port (intended use MPEP § 2114 (II) and is taught in paragraph [0125]); an injection-port cap (item 85) configured to attach to the injection port (figure 3); an extraction-port cap (item 99) configured to attach to the extraction port (figure 3) and wherein the injection-port cap and the extraction port cap are luer caps (paragraphs [0086]-[0087]).
Chapman fails to teach the injection-port cap and the extraction-port cap are a vented caps which are configured to release pressure from the container; and a penetrable flexible seal configured for insertion and extraction of biological fluid through the flexible seal.
Smith teaches a closure device which has small venting channels which allow for a sterile equilibrium between the atmosphere and the inside of the container while preventing leakage (Smith, paragraph [0091]) and a penetrable flexible seal which allows for the puncturing of the wall and minimizes any air exchange within the tube during sample withdraw (Smith, paragraph [0085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added venting channels to the injection-port cap and the extraction-port cap (thereby releasing pressure) because it would allow for a sterile equilibrium between the atmosphere and the inside of the container while preventing leakage (Smith, paragraph [0091]). It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a penetrable flexible seal because it would allow for the puncturing of the wall and minimizes any air exchange within the tube during sample withdraw (Smith, paragraph [0085]).
Regarding claim 12, Chapman teaches wherein the biological-fluid container comprises a tubular body (figure 1).
Regarding claim 16, modified Chapman, as described above, teaches all limitations of claim 11; however, modified Chapman, as described above is silent as to the cap providing a hermetic seal for the biological-fluid container.
In another embodiment of Chapman, Chapman teaches the cap providing a hermetic seal for the biological sample container which contains tissue or other biological specimens as it seals the container for storage (paragraph [0118]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have made the cap provide a hermetic seal for the biological-fluid container because it would allow for the sealing of the container of biological specimens for storage (paragraph [0118]).
Regarding claim 17, Chapman teaches wherein the injection port (item 86) and extraction port (item 100) each include a cannula (items 98 and 70, respectively) configured to extend into the biological-fluid container (figure 3).

Claims 1, 5, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of Smith and United States Patent No. 4,465,200, hereinafter Percarpio.
Regarding claims 1 and 5, Chapman teaches a cap (item 46) for a biological-fluid container (intended use MPEP § 2114 (II) and is taught with item 12), the cap comprising: an injection port (item 86) configured for injection of biological fluid through the injection port (intended use MPEP § 2114 (II) and is taught in paragraph [0125]); an extraction port (item 100) configured for extraction of biological fluid through the extraction port (intended use MPEP § 2114 (II) and is taught in paragraph [0125]); an injection-port cap (item 85) configured to attach to the injection port (figure 3); an extraction-port cap (item 99) configured to attach to the extraction port (figure 3) and wherein the injection-port cap and the extraction port cap are luer caps (paragraphs [0086]-[0087]).
Chapman fails to teach the injection-port cap and the extraction-port cap are a vented caps which are configured to release pressure from the container.
Smith teaches a closure device which has small venting channels which allow for a sterile equilibrium between the atmosphere and the inside of the container while preventing leakage (Smith, paragraph [0091]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added venting channels to the injection-port cap and the extraction-port cap (thereby releasing pressure) because it would allow for a sterile equilibrium between the atmosphere and the inside of the container while preventing leakage (Smith, paragraph [0091]). 
Chapman and Smith fail to teach a penetrable flexible seal which comprises a rubber stopper.
Percarpio teaches a collection tube which has a penetrable flexible seal (Percarpio, item 41) which comprises a rubber stopper through which a needle can reach the tube, accessed through the taper and has cap (Percarpio, item 30) made out of rubber which provides for the removal of the stopper for easy access to tube contents without removing the entire closure assembly (Percarpio, column 3, lines 40-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the penetrable flexible seal which comprises a rubber stopper because it would allow for the removal of the stopper for easy access to tube contents without removing the entire closure assembly (Percarpio, column 3, lines 40-55).
Regarding claims 11 and 18, Chapman teaches a cellular-separation system (abstract) comprising: a biological-fluid container (item 12); and a cap (item 46) attached to the biological-fluid container (figure 1), wherein the cap comprises: an injection port (item 86) configured for injection of biological fluid through the injection port (intended use MPEP § 2114 (II) and is taught in paragraph [0125]); an extraction port (item 100) configured for extraction of biological fluid through the extraction port (intended use MPEP § 2114 (II) and is taught in paragraph [0125]); an injection-port cap (item 85) configured to attach to the injection port (figure 3); an extraction-port cap (item 99) configured to attach to the extraction port (figure 3) and wherein the injection-port cap and the extraction port cap are luer caps (paragraphs [0086]-[0087]).
Chapman fails to teach the injection-port cap and the extraction-port cap are a vented caps which are configured to release pressure from the container.
Smith teaches a closure device which has small venting channels which allow for a sterile equilibrium between the atmosphere and the inside of the container while preventing leakage (Smith, paragraph [0091]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added venting channels to the injection-port cap and the extraction-port cap (thereby releasing pressure) because it would allow for a sterile equilibrium between the atmosphere and the inside of the container while preventing leakage (Smith, paragraph [0091]). 
Chapman and Smith fail to teach a penetrable flexible seal which comprises a rubber stopper.
Percarpio teaches a collection tube which has a penetrable flexible seal (Percarpio, item 41) which comprises a rubber stopper through which a needle can reach the tube, accessed through the taper and has cap (Percarpio, item 30) made out of rubber which provides for the removal of the stopper for easy access to tube contents without removing the entire closure assembly (Percarpio, column 3, lines 40-55).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the penetrable flexible seal which comprises a rubber stopper because it would allow for the removal of the stopper for easy access to tube contents without removing the entire closure assembly (Percarpio, column 3, lines 40-55).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman and Smith as applied to claim 11 above, and further in view of WO 2017/093048, hereinafter Bio.
Regarding claims 13 and 14, Chapman and Smith teach all limitations of claim 11; however, they fail to teach further comprising a plurality of beads which are suitable to activate Interleukin-1-Receptor Antagonist Protein in the biological-fluid container.
Bio teaches a plurality of beads which are suitable to activate Interleukin-1-Receptor Antagonist Protein in a biological0fluid container which therefore promote therapeutically beneficial proteins (Bio, page 11, lines 5-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a plurality of beads which are suitable to activate Interleukin-1-Receptor Antagonist Protein in the biological-fluid container because they would promote therapeutically beneficial proteins (Bio, page 11, lines 5-10).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,744,500 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the entire scope of the reference claim falls within the scope of the examined claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796